Title: To Benjamin Franklin from the Chevalier Du Bouchet, 4 January 1779
From: Du Bouchet, Denis-Jean-Florimond de Langlois de Mautheville, chevalier
To: Franklin, Benjamin


Sir,
auxerre. 4. janvier. [1779]
Please your excellency, To accept, in The Beginning of the year, my ardent Wishes,—for his happyness and prosperity.
I Would Think myself Very fortunate if I Was so much favour’d By opportunity, as to manifest and express to you, my Gratitude and respectfull attachment.
I am With respect. your excellency’s most humble, and most obedient servant.
Le CHEVALIER DuBouchetMajor D’infanterie a auxerre.

P.S. If you have heard—from General Conway, I Beseech your excellency, To send me—every news about him.

 
Notation: Le Chr. Dubouchet Auxerre le 4. jr. 1779.
